DETAILED ACTION
Claims 1-3, 8-16, 18, 23, 26, and 28-48 were pending; claims 1, 2, 11-13, 30, 31, and 39-41 have been amended.
Claims 1-3, 8-16, 18, 23, 26, and 28-48 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 18, 2020 has been entered.
 
Priority
The instant application, filed March 29, 2019 is a continuation of 15/922,170, filed March 15, 2018 and having 1 RCE-type filing therein. 15/922,170 is a continuation of 15/712,415, filed September 22, 2017, now U.S. Patent 9,949,990. 15/712,415 is a continuation of 15/374,951, filed December 9, 2016, now U.S. Patent 9,795,620. 15/374,951 is a continuation of 15/167,922, filed May 27, 2016, now U.S. Patent 9,572,819 and claims foreign priority to 2682/CHE/2015, filed May 28, 2015 and claims foreign priority to 6614/CHE/2015, filed December 10, 2015.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on May 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
(Maintained)
Claims 1-3, 8-16, 18, 23, 26, and 28-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 reads, “[a] stable oral liquid pharmaceutical composition comprising a therapeutically effective amount of celecoxib, at least one solubilizer, at least one medium chain glyceride, and at least one polar solvent wherein said composition has a D50 oil droplet size of not more than about 250 nm upon being subjected to stability evaluation conditions of 400 C/75% RH for 3 months.” Therefore the only required physical elements are celecoxib and a medium chain glyceride, the rest of the claim is “purely functional.” The composition has a property when tested in a certain condition. This presents several problems for defining the metes and bounds of the claim. Without having any guidance as to the chemical composition required to get the result, the claim encompasses every possible element to perform the task failing to provide a clear scope of the claim. 
	To be clear, Applicant has not provided enough structure to claim 1. As a formulation with the properties required could be arrived at in millions of ways, many of which are not 
	As such, the claim doesn’t posit enough structural requirement, only a function (to result in a droplet size under stirred in a fluid). See MPEP 2173.05(g). The language used does not modify a structure, but is the only language provided to define the structure. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). In this case the language simply recites a function or result achieved by the invention, and therefore the metes and bounds of the claim are not defined.
	Again the claimed functional language is modifying the whole invention, and not modifying a particular structure of the celecoxib, the at least one medium chain glyceride, the solubilizer, or the polar solvent. The functional language is the invention, therefore Applicant is using functional language as the point of novelty… and the structure of required to obtain the property is not defined.
Response to Arguments: Applicant has added generic formulants to the claim in order to provide structure, however these additions to the independent claim were already addressed in the previous action. Moreover the addition of generic formulants does not cure the lack of definite structure to perform/provide the function of the physical property.
	Applicant argues that the physical property is enough to define the structure of the claim, but this is not the case. If one were to make a novel/non-obvious chemical composition, and then claim the structure by stating, a chemical composition with a melting point of 119-125 ºC, one would not have a clear metes and bounds of the structure claimed. Even if one composition in the Specification had a melting point of 119-125 ºC, this claim scope would not exclude Golden Brands 444 Soy Wax (which has a melting point of 119-125 ºC). Applicant’s claim is directed towards scope with unclear metes and bounds, as one is not shown the metes and bounds of arriving at the property claimed and all the potential ways that the property could be obtained. 

	
Claim Rejections - 35 USC § 112(b)
(Maintained)
Claims 1-3, 8-16, 18, 23, 26, and 28-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 reads, “[t]he composition of claim 1, wherein said therapeutically effective amount of celecoxib comprises a reduced dose of celecoxib relative to celecoxib 400 mg capsules.” Therefore the only required physical element is celecoxib and a medium triglyceride, the rest of the claim is “purely functional.” The composition has a property when administered in a certain condition relative to a conventional celecoxib formulation. This presents several problems for defining the metes and bounds of the claim, see In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). Without having any guidance as to the chemical composition required to get the result, the claim encompasses every possible element to perform the task thereby failing to provide a clear scope (metes and bounds) of the claim.
Moreover, this claim requires comparison to a celecoxib oral formulation. However, the structure of the “400 mg oral capsule” is not defined and is a relative term. Applicant will need to define a comparator, in order to make the claim definite. Currently this is relative limitation and the metes and bounds of the claim are unclear.
Response to Arguments: Applicant has not argued the rejection. Again there is not standard 400mg oral capsule, as such the metes and bounds of the claim are relative to an unknown, and are therefore unknowable. 

Claim Rejections - 35 USC § 112(b)
(Maintained)
Claims 1-3, 8-16, 18, 23, 26, and 28-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 states, “wherein said composition upon oral administration to a human subject under fasting conditions, provides at least one of the following pharmacokinetic parameters…” This limitation must impart some narrowing structural requirement (by nature of being a dependent claim) yet Applicant has not provided any structure to achieve this narrowing. Therefore, again the claim provides a result/function but not structure. This recitation, is purely functional in nature. The claim doesn’t posit any structural requirement, only a function. See MPEP 2173.05(g). The language used does not modify a structure, but is the only language provided to define the structure. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). In this case the language simply recites a function or result achieved by the invention, and therefore the metes and bounds of the claim are not defined.
	Claims 14-16 and 18 all have this same flaw.

Response to Arguments: Applicant has not argued the rejection specifically. 

	
Claim Rejections - 35 USC § 112
(Maintained)
Claims 1-3, 8-16, 18, 23, 26, and 28-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the claimed limitations below are purely functional recitation with no limitation of structure. 
“wherein said composition has a D50 oil droplet size of not more than about 250 nm upon being subjected to stability evaluation conditions of 400 C/75% RH for 3 months.”
“comprises a reduced dose of celecoxib relative to celecoxib 400 mg oral capsules.”
“wherein said composition upon oral administration to a human subject under fasting conditions, provides at least one of the following pharmacokinetic parameters…”
“wherein said composition does not show any precipitation for at least 4 hours.”
“wherein said composition does not show any precipitation for at least 4 hours.”
These functional recitations therefore include any and all possible structures (composition ingredients and formulation techniques) to achieve the result/function. This type of claiming results in a single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held non-enabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.
Applicant is reminded that 35 U.S.C. § 112, sixth paragraph, when enacted, was a statutory response to the Supreme Court’s decision in Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1 (1946); and was a way to use to limit the scope to what the inventor described in the specification.
This general prohibition against the use of “purely functional claim language” (and the more specific Halliburton rule) has not been completely eliminated. Rather, “purely functional claim language” is now permissible but only under the conditions of 35 U.S.C. § 112, sixth paragraph, i.e., if its scope is limited to the corresponding structure, material, or act disclosed in the specification and equivalents thereof. 
In the absence of such limited construction, the concerns expressed by the Court in Halliburton are still applicable to prohibit the use of “purely functional” claim language. Hence, any claim that includes purely functional claim language, and which is not subject to the limited construction under 35 U.S.C. § 112, sixth paragraph, fails to meet the requirements of 35 U.S.C. § 112, first paragraph, according to reasoning in Halliburton and thus is unpatentable.
While the particular claim language involved in the Supreme Court's Halliburton decision uses the word “means,” the issue was claiming in a purely functional manner, a practice condemned by pre-existing case law, and not any particular problem associated uniquely with the word “means” as distinguished from other purely functional words and phrases. With regard to pre-existing case law around the time of the Supreme Court's Halliburton decision, see In re Fuetterer, 319 F.2d 259, 263 (CCPA 1963), wherein the Court of Customs and Patent Appeals explained:
In the Fullam case [In re Fullam, 161 F.2d 247 (CCPA 1947)], this court stated that some claims were properly rejected as “functional in claiming merely the desired result well known to and sought after by workers skilled in the art.” Claims directed merely to a “desired result” have long been considered objectionable primarily because they cover any means which anyone may ever discover of producing the result. See, e.g., O'Reilly v. Morse, 15 How. 62; Heidbrink v. McKesson, 290 F. 665. 
When an applicant has not given notice to the public that his or her purely functional claim element is to be limited by the application of 35 U.S.C. § 112, sixth paragraph, a first USPTO concern is that the claim is indefinite under 35 U.S.C. § 112, second paragraph. A second USPTO concern is that such unlimited purely functional claiming may reasonably be construed to encompass any and all structures for performing the recited function, including those which are not what the applicant invented. Thus, it is doubly critical that the USPTO be in possession of such public notice when making a determination to grant a patent. That is, when the limitation encompasses any and all structures or acts for performing a recited function, including those which were not what the applicant had invented, the disclosure fails to provide a scope of enablement commensurate with the scope of the claim and the claim would violate the prohibition of Halliburton.
The Supreme Court’s Halliburton case remains viable for claims having purely functional claim language which is unlimited either by (1) the application of 35 U.S.C. § 112, sixth paragraph, or (2) the additional recitation of structure.
In the present case, these claim limitations violate the rule set forth in Halliburton, because the claims are not limited by the application of 35 U.S.C. § 112, sixth paragraph, and they do not contain any additional recitation of structure. As such, these claims are unpatentable under 35 U.S.C. § 112, first paragraph, for lack of an enabling disclosure commensurate with the scope of the claims. 
Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art.
Again the claimed functional language is modifying the whole invention, and not modifying the structure of the celecoxib or the at least one medium chain glyceride. The functional language is the invention, therefore Applicant is using functional language as the point of novelty… and the structure of required to obtain the property and is not commensurate in scope with the disclosure. Applicant is not in possession of every conceivable means for achieving the stated result.
Response to Arguments: Applicant has not argued the rejection specifically. Simply stating the amendment cures the rejection. However, the amendment does not.

Claim Interpretation
Claim 1 requires celecoxib in any form and a medium chain glyceride, a solubilizer and a polar solvent, the celecoxib could be one of many of the polymorphs known in the art, an amorphous solid, or dissolved in solvent. Applicant has only provided one other component of the composition (and two generic placeholders), and could be present in the amount of 1 molecule to 99.9999%. Applicant uses comprising language to include any chemical ever invented in any amount. While Applicant is implying that the formulation is a self-emulsifying drug delivery system or a simple oil-in-water formulation, the claim is not clear as to what is required by the “mean droplet size” language. Applicant then states that the droplet size is <250nm when subjected to stability evaluation conditions…  
This functional/result limitation to “the droplet size is <250nm” when evaluated under specific pH and temperature also creates an impossible situation for finding prior art. How does one search a property that is rarely reported, a property that is inherent to a specific combination of formulates. Therefore, since Applicant has not provided a single solvent, co-solvent, or other component the claim is unsearchable in the current form. Moreover, even after thoroughly reading the specification, it is still unclear what is required and essential to obtain the droplet size required by the limitation. Therefore, the Examiner is stuck guessing what structures would inherently meet the claim limitations. 
The following rejections are single reference 102 rejections based solely on the fact that the USPTO does not have a lab on the premises and is unable to make and test the inventions known in the art for the properties claimed. Applicant is in the position to rebut the rejections with evidence supporting the differences, if any exist.

Claim Rejections - 35 USC § 102
(Maintained)
Claims 1-3, 8-16, 18, 23, 26, and 28-29, 31-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al. “Formulation Design of Self-Microemulsifying Drug Delivery Systems for Improved Oral Bioavailability of Celecoxib,” Biol. Pharm. Bull. 27(12) 1993—1999 (2004).
Claim 1 is generally directed towards “[a] stable oral liquid pharmaceutical composition comprising a therapeutically effective amount of celecoxib and at least one medium chain glyceride, wherein said composition has a D50 oil droplet size of not more than about 250 nm upon being subjected to stability evaluation conditions of 400 C/75% RH for 3 months.”
Subramanian teaches improving the solubility and bioavailability and to get faster onset of action of celecoxib by developing a self-microemulsifying drug delivery system (SMEDDS). Subramanian notes the known problems with celecoxib, the drug is a hydrophobic and highly permeable drug belonging to class II of biopharmaceutics classification system. Low aqueous solubility of celecoxib leads to high variability in absorption after oral administration. Cohesiveness, low bulk density and compressibility, and poor flow properties of celecoxib impart complications in its processing into solid dosage forms.
Subramanian shows that the SMEDDS formulation optimized via mixture design consisted of 49.5% PEG-8 caprylic/capric glycerides, 40.5% mixture of Tween 20 and Propylene glycol monocaprylic ester (3:1) and 10% celecoxib, which showed significantly higher rate and extent of absorption than conventional capsule. The relative bioavailability of the SMEDDS formulation to the conventional capsule was 132%. The present study demonstrated the suitability of mixture design to optimize the compositions for SMEDDS. The developed SMEDDS formulations have the potential to minimize the variability in absorption and to provide rapid onset of action of celecoxib.
Claim 11 requires 10 to 70% solubilizer: 40.5% mixture of Tween 20 and Propylene glycol monocaprylic ester (3:1) contain solubilizer in the required amount.
Claim 12 requires 5 to 75% medium chain glyceride: PEG-8 caprylic/capric glycerides contain MCG in the required amount. Claim 31 is also met by this teaching.
Claim 13 requires 20 to 80% solvent: 40.5% mixture of Tween 20 and Propylene glycol monocaprylic ester (3:1) contain solvent in the required amount. Claim 32 is also met by this teaching.
Subramanian did not test the mean droplet size of not more than 250 nm, when tested in “evaluation conditions.” The Office has no way of checking this property.
Subramanian stated that the improvement was 132% vs. conventional capsule. However this is irrelevant to claims 2-3, as the dose is dependent on the disease and the efficacy to be obtained. As such the improvement may or may not meet these dose limitations, however the Office has no way of checking this property as we do not have the facilities to run an efficacy trial in humans or other subjects.
Subramanian did not test the pharmacokinetics (PK) under fasting conditions, therefore the PK comparison is unable to be made. Subramanian does show improved PK. Again the Office is not able to ascertain the proper comparison. 
Subramanian states “[t]his formulation was stable and prevented precipitation of the celecoxib for the time period relevant for absorption.” As such claims 19-22 appear to be met, though again the Office has no way of checking this property.
Claims 23, 26, and 28 are directed to methods of using celecoxib, all known uses of the drug. As such using the formulation of Subramanian for these conditions is at once envisaged. 
Response to Arguments: Applicant argues that a limitation is missing, the “oral liquid.” Yet the claim, to a composition is not administered and oral, while defining an intended use does not change the structure of the composition. As such the liquid inside the capsules, or prior to filling meets the limitations of the claims. As such this argument is misplaced.

Claim Rejections - 35 USC § 102
(Maintained)
Claims 1-3, 8-16, 18, 23, 26, and 28-29, 31, 33-48  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. “In situ intestinal permeability and in vivo oral bioavailability of celecoxib in supersaturating self-emulsifying drug delivery system,” Arch. Pharm. Res. (2014) 37:626–635, published online July 13, 2013.
Claim 1 is generally directed towards a pharmaceutical composition comprising a therapeutically effective amount of celecoxib, wherein said composition has a mean droplet size of not more than 500 nm, when tested in 250 ml of Fasted-State Simulated Gastric Fluid (FaSSGF) at pH of 2.0, temperature of 37°C ± 0.5°C and under stirring at a speed of 50 rpm.
Song teaches various formulations including the self-emulsifying drug delivery system (SEDDS) and supersaturating SEDDS (S-SEDDS) were compared. The S-SEDDS formulation was obtained by adding Soluplus as a precipitation inhibitor to SEDDS, composed of Capryol 90 as oil, Tween 20 as surfactant, and Tetraglycol as cosurfactant (1:4.5:4.5 in volume ratio). 
Song prepares the formulations: The CXB-containing SEDDS was prepared by dissolving the drug to the mixture of oil (10 % Capryol 90), surfactant (45 % Tween 20), and cosurfactant (45 % Tetraglycol). The mixture was vortexed to get a clear homogenous solution. The S-SEDDS formulation was obtained by addition of Soluplus as a precipitation inhibitor to the SEDDS prepared at the concentration of 40 mg/mL. CXB was solubilized at the level of 200 mg/mL in both formulations.
Claim 11 requires 10 to 70% solubilizer: 45 % Tween 20 contain solubilizer in the required amount.
Claim 12 requires 5 to 75% medium chain glyceride: Capryol 90 contains MCG in the required amount. Claim 31 is also met by this teaching.
Claim 13 requires 20 to 80% solvent: 45 % Tetraglycol contain solvent in the required amount.
Song states: This formulation had the characteristics of small droplet size and great solubility which were 208 nm and 556.7 mg/mL on average, respectively.
Song states: The selected SEDDS has the desirable properties of small droplet size upon dispersion and high solubilization capacity. The spontaneous formation of an emulsion in the GI tract maintains drug molecules in their dissolved state to a high degree and the small droplet size provides a large interfacial surface area for drug absorption. 
As noted above, the formulation reported by Song appears to meet all the claimed inherent properties of the instant claims, as such the claims are anticipated by the reference.
Song did not measure a D50 or a D90, as such the Office has no way of checking this property; and the property seems to be inherent. This is also true of the AUC values, and other properties claimed. Applicant has the burden to compare the reference with the instantly claimed invention to show that indeed the invention is distinct.

Response to Amendments: Applicant’s amendments to the claims have not overcome the art of record, simply put Applicant must compare the art to the instantly claimed invention. The art presents nearly identical formulations, and therefore inherently meets the limitations of the claims. To overcome the rejection a comparison, or evidence must be provided.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255.
Applicant argues that a limitation is missing, the “oral liquid.” Yet the claim, to a composition is not administered and oral, while defining an intended use does not change the structure of the composition. As such the liquid inside the capsules, or prior to filling meets the limitations of the claims. As such this argument is misplaced.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-16, 18, 23, 26, and 28-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/607,216 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards the same oral liquid formulation of celecoxib.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 8-16, 18, 23, 26, and 28-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,799,517 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards the same oral liquid formulation of celecoxib.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        /JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629